Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,222,881 to Sano et al (Sano).
In Reference to Claim 1
Sano discloses a scroll compressor, comprising: a driving source (Fig. 1, 8) generating rotational force; a shaft (Fig. 1, 21) rotating by the driving source; an eccentric bush (Fig. 1, 25) coupled to an one-side end part of the shaft and having an eccentric part by which eccentric force is generated when the shaft rotates with respect to an axial direction; an orbiting scroll (Fig. 1, 2) performing an orbiting motion in cooperation with the eccentric part; and a fixed scroll (Fig. 1, 1) forming a compression chamber with the orbiting scroll, wherein the shaft comprises a temporary contact part (Fig. 9, annotated by the examiner) formed on an end-part outer circumferential surface (As showed in Fig. 9) such that a part of the entire end-part outer circumferential surface of the shaft comes into contact with the inner 

    PNG
    media_image1.png
    729
    727
    media_image1.png
    Greyscale

In Reference to Claim 2
Sano discloses the eccentric bush has an insertion groove (Fig. 9, annotated by the examiner, the Office considers the inner hole of the busing is the insertion groove which allows the shaft being inserted), 
In Reference to Claim 4
Sano discloses the temporary contact part (Fig. 9, annotated by the examiner) is formed in an embossed shape which protrudes by a predetermined height (AS showed in Fig. 9) from the outer circumferential surface of the shaft, and the non-contact part is intagliated with respect to the temporary contact part.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,263,822 to Fujio.
In Reference to Claims 1 and 6
Fujio discloses a scroll compressor, comprising: a driving source (Fig. 5, 3) generating rotational force; a shaft (Fig. 5, 4) rotating by the driving source; an eccentric bush (Fig. 5, 18b) coupled to an one-side end part of the shaft and having an eccentric part (Fig. 5, 14) by which eccentric force is generated when the shaft rotates with respect to an axial direction; an orbiting scroll (Fig. 5, 18) performing an orbiting motion in cooperation with the eccentric part; and a fixed scroll (Fig. 5, 15) forming a compression chamber with the orbiting scroll, wherein the shaft comprises a temporary contact part (The Office considers the outer surface of the eccentric part) formed on an end-part outer circumferential surface such that a part of the entire end-part outer circumferential surface of the shaft comes into contact with the inner circumferential surface of the eccentric bush when rotation is stopped, and a non-contact part (Fig. 5, 41b) which does not come into direct contact with the inner circumferential surface of the eccentric bush, and wherein the temporary contact part and the non-contact part are formed along the entire circumferential direction of the shaft, in which the temporary contact part comes into point contact with the inner circumferential surface of the eccentric bush.
the rotation of the shaft is stopped, the temporary contact part (Fig. 5, the outer surface of the eccentric part) comes into contact with the inner circumferential surface of the eccentric bush, and the non-contact part (Fig. 5, 41b which is the groove for lubricant) provides a passage for movement of oil in order to provide an oil film for preventing noise and impact generated when the inner outer circumferential surface of eccentric bush and the temporary contact part are frictionized and come into direct contact with each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sano.
In Reference to Claim 5
Sano discloses the contacting and non-contact parts.
Sano does not teach the production method.
According to MPEP 2113 |. Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Starting on Page 5, the Applicant argues the USC 103 Claim rejection.  The argument is true.  However, it is based on the amended claim.  The argument is moot in terms of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/20/2021